Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William James Meaders appeals the district court’s order denying his motion seeking to compel the Government to file a motion for substantial assistance in his case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Meaders, No. 3:97-cr-00039-MOC-1 (W.D.N.C. Oct. 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.